 BO-LOW LAMP CORPORATION5053.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioners seek units of guards and ushers, respectively, em-ployed by Pinkerton at the Yonkers Raceway in New York Statewhich has represented these employees for a number of years. TheIntervenor also contends that a, unit of guards is not appropriate,upon the ground that the employees involved are not "guards" withinthe meaning of the Act.The guards sought herein are composed of Pinkerton employeesclassified as patrolmen.Their duties are to maintain order and toprotect and safeguard the property of the Raceway and its patrons.They have the authority to make arrests and eject intruders. They areuniformed, armed, and deputized.The ushers, also composed ofPinkerton employees, assist in seating patrons, direct them to rest-rooms and render first-aid service, if necessary.They are also uni-formed and licensed but not armed. The ushers, posted at restrictedareas, are empowered to keep unauthorized persons from entering orfrom gaining admission without the payment of a fee. All ushers, likethe patrolmen, enforce rules against the defacing of property.In the present proceeding, the acknowledged duties of the guardsand ushers to enforce rules to protect property and to exclude theentry of unauthorized persons thereon clearly bring them within thestatutory definition of guards.'We find no merit in the Intervenor'scontention that because the Pinkerton guards are employed at theRaceway, they are not guards.As the guards and ushers have sub-stantially the same functions, we find that they together constitute asingle appropriate unit.Accordingly, as neither Petitioner has re-quested an election in the broader guard unit found to be appropriate,we shall dismiss the petitions.[The Board dismissed the petitions.]3The fact that the ushers perform additional duties of a nonguard character does notdetract from their status as "guards"WalterboroManufacturing Corporation,106NLRB 1383.Bo-Low LAMP CORPORATIONandINTERNATIONALBROTHERHOOD OFELECTRICALWORKERS, LOCAL UNIONNo. 3,A. F. L.,PETITIONER.Case No. 2-RC, -6994.February3,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Arthur Younger, hearing of-111 NLRB No. 77. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.The Intervenor asserts that on August 5, 1954, prior to the filingof the petition herein or the receipt of the Petitioner's demand forrecognition on August 6, 1954, the Intervenor and the Employer exe-cuted a contract which it now alleges to be a bar to the instant pro-ceeding.The Petitioner contends, in part, that the contract is not abar on the ground that the evidence in the record does not conclusivelyestablish that the contract was in fact signed before August 6 whentheEmployer admittedly received the Petitioner's demand forrecognition.The record shows that on or about July 15, 1954, the Petitioner be-gan its campaign to organize the employees involved herein?OnAugust 4, practically all of the employees signed cards designatingthe Petitioner as their bargaining representative.On August 5, thePetitioner informed the Employer by letter, which the Employer re-ceived on August 6, that it represented the majority of the employeesand asked the Employer to meet with it for the purpose of negotiatinga collective-bargaining agreement.The Petitioner thereafter filed itsrepresentation petition on August 6.On July 27, 1954, or shortly after the Petitioner herein had com-menced organizing the employees, the Intervenor appeared at the Em-ployer's plant and succeeded late that afternoon in having a majorityof the employees sign cards designating the Intervenor as their bar-gaining representative.Thereupon the Intervenor's representativescalled on the Employer's president, Robert Goldman, and demandedthat the Employer immediately negotiate a collective-bargainingagreement.The Employer refused to do so, alleging that it would notenter into a collective-bargaining agreement in the absence of its at-torney.However, on the insistence of the, Intervenor's representa-tives, the Employer entered into a "recognition agreement" which in-cluded certain substantive provisions and language to the effect thatall of the provisions were to be incorporated in a contract between theIntervenor and the Employer sometime on or before August 23, 1954.31Metal,Plastics,MiscellaneousSalesNoveltyand ProductionWorkers,Local 222,I J W. U., AFL, intervenedon the basis of an existing collective-bargaining contract withthe Employer.2 The recordalso shows that sometime during 1953,the Petitionerattemptedto organizethe employeesbut abandoned its effortsafter theEmployer filed a representation petition.8 Although,as indicated,this "recognition agreement"contained substantive provisionsaffecting wage ratesand otherterms or conditions of employment effective August 2, theIntervenordoes not urge this agreement as a bar to the proceeding. BO-LOW LAMP CORPORATION507In this connection, the Employer's president testified that he there-after informed employees that he had signed a "stipulation" but didnot inform them of the terms of the "stipulation" or any undertakingon his part to enter into a formal agreement on or before August 23.In support of its contention that an existing contract barred an elec-tion, the Intervenor offered in evidence a document dated August 5,1954, as a contract executed on that day by the Intervenor and theEmployer.The alleged contract contained the signatures of RobertGoldman, Roy Nemzer, the other principal officer of the Employer,and I. N. Horowitz and Harry Wasserman, president and secretaryof the Intervenor, respectively.4Harry Wasserman, secretary andbusiness representative, testified that a contract was signed betweennoon and 1 p. m. on August 5.Wasserman further testified that at3: 30 that afternoon at a meeting with the employees on the plantpremises, he informed them that a contract had been signed.He didnot display the agreement to the employees.On the contrary, he ad-mitted that he may have had only a working copy with him, althoughaccording to the testimony of Goldman, the agreement had just beensigned in the plant office.He also testified that he read and discussedwith the employees each of the 24 articles and wage schedule containedin the agreement, only to change his testimony in that regard a mo-ment later when it was brought to his attention that the meeting lastedonly about 45 minutes.Moreover, Wasserman admitted that he hadnot told the employees that he, Wasserman, had just then signed anagreement, or even indicated when an agreement had been signed.Goldman, who initially was uncertain as to the date on which thecontract was executed, admitted that he told the employees at a meet-ing he had with them on August 5 that he had merely entered into astipulation with the Intervenor to sign an agreement but that one hadnot in fact been signed.Although his uncertainty as to the date onwhich the contract was signed was ultimately resolved in favor ofAugust 5 as the proper date, he cast additional doubt on this testi-mony by his further testimony that on August 11, he advised employ-ees that if they joined either the Petitioner's organization or the Inter-venor's organization or any union, he would have to close the plant.On the other hand, employees Cortez and Vasquez, who testified onbehalf of the Petitioner, stated that at the meeting of the employeeswith Wasserman, Wasserman did not say that he had entered into anagreement with the Employer, but that he had a contract with himand if the employees wanted to be represented by Local 222, he wouldhave the Employer sign the agreement. Both witnesses added thatthey told him that the employees did not want Local 222, whereupons There is no evidence in the record as to which of the Intervenor's officers possess theauthority to execute a collective-bargaining agreement.Although the contract containedthe signatures of the Intervenor's president, Horowitz, there is no evidence in the recordthat Horowitz executed the agieement on August 5. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDWasserman left the meeting exclaiming that "he wasn't trying toshove it down us," and that "it was O. K. with him."The Board has held that a party or parties claiming a contract as abar must sustain by a preponderance of the evidence the burden ofproof that the contract was fully executed at the time alleged, andbefore demand for recognition was made by the petitioner aA con-tract duly executed, signed and dated received in evidence would, ifunchallenged, makea prima faciecase as to the date of its executionand signing.However, if evidence of sufficient probity and weight isintroduced overcoming theprima faciecase established by the contractitself, then the party or parties, claiming the contract is a bar, mustmeet and overcome such evidence. In view of the character of the evi-dence in the record on the issue of the contract's execution date, weconclude on the basis of the entire record that the Intervenor has notsustained the burden of proof on this issue and has failed to establishthat the contract in question was, in fact, signed before the filing ofthe petition herein on August 6 and before the receipt by the Employerof the Petitioner's claim to recognition as the employees' bargainingrepresentative.We find, therefore, that the contract in question isnot a bar to this proceeding.Accordingly, we find that a questionaffecting commerce exists concerning the representation of employeesof the Employer within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act.4.We find in accord with the agreement of the parties that the fol-lowing employees constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees at the Employer's Brook-lyn, New York, children's novelties manufacturing plant, includingshipping employees, but excluding office clerical employees, watch-men, guards, and supervisors as defined in the Act.[Text ofDirection of Election omitted from publication.]CHAIRMANFARMER took no part in the consideration of the aboveDecision and Direction of Election.5 Denr4s-Mitchell Industries,101 NLRB 846.SAM'L BINGHAM'S SON MFG. COMPANYandLOCAL388 OF THE INTERNA-TIONAL MOLDERS AND FOUNDRY WORKERSUNION, AFL.Case No.7-CA-956.February 7,1955Decision and OrderOn March 23, 1954, Trial Examiner James A. Shaw issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-111 NLRB No. 82.